Order entered February 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01161-CV
                                      No. 05-18-01162-CV
                                      No. 05-18-01163-CV
                                      No. 05-18-01164-CV
                                      No. 05-18-01165-CV
                                      No. 05-18-01166-CV
                                      No. 05-18-01167-CV

                     IN THE INTEREST OF E.M., ET AL., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
          Trial Court Cause Nos. DF-03-00170-R, DF-16-27206-R, DF-17-15414-R,
           DF-16-27181-U, DF-16-27204-U, DF-16-02192-U, and DF-10-13428-Y

                                           ORDER
        Before the Court is appellee’s February 4, 2019 first motion for extension of time to file

its brief. We GRANT the motion and ORDER appellee’s brief due on or before February 25,

2019.



                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE